ORDER
PER CURIAM.
Shannon Donelson appeals the judgment denying, without an evidentiary hearing, his second Rule 24.0351 motion for post-conviction relief. We previously reversed and remanded in part his initial Rule 24.035 motion, ordering the motion court to determine whether there was a factual basis for his plea of guilty to armed criminal action and, if not, to consider his ineffective-assistance-of-counsel claim regarding his guilty pleas to first-degree robbery *723and first-degree tampering. Donelson v. State, 34 S.W.3d 827, 830 (Mo.App. E.D.2000). Upon remand, the trial court vacated the armed criminal action conviction and resentenced him for the other two offenses. He now contends his attorney provided ineffective assistance during the resentencing hearing.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. All Rule references are to the Missouri Court Rules (2004).